Nelson, J.
Service of summons is set aside. The charter of the village of Alexandria, incorporated by act of the legislature of Minnesota approved March 5, 1881, provides in section 21, as follows:
“When any suit or action shall be commenced against said village, the service therein shall be made by copy left with the recorder of said village.”
By the General Laws of Minnesota approved February 28, 3885, (chapter 158,) the manner prescribed for the service of summons upon municipal corporations is that it “shall be served upon the mayor or chief executive officer of such corporation,” etc. The service was made in this case upon tlio “village of Alexandria, by handing to and leaving with N. P. Ward, president, of council, a true and correct copy hereof, personally,” etc. As there was a special law with regard to the village of Alexandria, contained in section 21 of the charter, the General Laws of 1885 did not supersede it. See Amy v. City of Watertown, 130 U. S. 308, 9 Sup. Ct. Rep. 530. Ordered that, summons he set aside.